Citation Nr: 1633864	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  09-11 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with diabetic retinopathy, for substitution or accrued benefits purposes.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), for substitution or accrued benefits purposes.  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1967 to January 1971.  Among other awards, the Veteran received the National Defense Service Medal, Vietnam Campaign Medal with device, and Good Conduct Medal.  He died in November 2015.  The appellant is the Veteran's surviving spouse and has been found to be a proper substitute as the claimant.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case has since been returned to the RO in Montgomery, Alabama.

In May 2014, the Board granted a separate 10 percent evaluation for peripheral neuropathy of the right lower extremity (RLE); and remanded the higher evaluation claim for diabetes mellitus, type II, with diabetic retinopathy and peripheral neuropathy of the bilateral upper extremities (UE) and left lower extremity (LLE) for additional development.  

In a June 2014 rating decision, the Appeals Management Center (AMC), on behalf of the RO in Montgomery, Alabama, granted a separate 20 percent rating for peripheral neuropathy of the right UE, effective August 26, 2013; and a separate 20 percent rating for peripheral neuropathy of the left UE, effective August 26, 2013; effectuated the Board grant of a separate 10 percent rating for peripheral neuropathy of the RLE, effective June 15, 2010; and granted a separate 10 percent rating for peripheral neuropathy of the LLE, effective August 26, 2013.  The AMC also granted special monthly compensation based on housebound criteria, effective October 20, 2011 to February 1, 2012, and from February 27, 2012.  As these issues have been resolved by a full grant of benefits and the Veteran did not submitted any documents indicating that he was not satisfied with the decision, the Board finds that the issues are no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2016).  

In January 2015, the appeal for a higher evaluation for diabetes mellitus, type II with diabetic retinopathy was again remanded by the Board.  In addition, the Board found that TDIU had been raised by the record in an April 2009 statement in connection with his increased rating claim for diabetes mellitus.  These issues were remanded for additional development.  As the Veteran died before the actions, which included completion of a VA Form 21-8940 and obtaining a VA examination, could be completed, the Board finds that the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was found to have timely perfected his appeal of the RO's denial for a higher than 20 percent evaluation for diabetes mellitus, type II; the Board found that the Veteran had raised a TDIU claim in connection with his increased rating claim for diabetes mellitus, type II. 

2.  The Veteran died in November 2015; the appellant is the surviving spouse, who was properly substituted as the claimant to continue the Veteran's pending claims and appeal to completion.  

3.  The Veteran's diabetes mellitus, type II, required an oral hypoglycemic agent, insulin, and a restricted diet, but not regulation of activities.  

4.  From May 26, 2009 to June 19, 2014, the Veteran's diabetic retinopathy manifested corrected visual acuity no worse than 20/30 in the right eye and 20/40 in the left eye and no incapacitating episodes.  

5.  Resolving all reasonable doubt in favor of the Veteran, from June 20, 2014, the Veteran's diabetic retinopathy manifested "out of focus" vision and corrected visual acuity of 20/70 or better in the right eye and 20/50 or better in the left eye.  


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  38 U.S.C.A. § 5121A (West 2014).

2.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, with diabetic retinopathy have not been met for substitution or accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

3.  From May 26, 2009 to June 19, 2014, the criteria for a separate compensable evaluation for diabetic retinopathy have not been met for substitution or accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.79, Diagnostic Codes 6006, 6061-6066 (2016).

4.  From June 20, 2014, the criteria for a separate 20 percent evaluation for diabetic retinopathy have been met for substitution or accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.79, Diagnostic Codes 6006, 6061-6066 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Preliminary Matters Regarding Accrued Benefits and Substitution

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2014); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The law permits substitution of claimants when the original claimant dies during the pendency of the claim or appeal, on or after October 10, 2008.  38 U.S.C.A. § 5121A (West 2014).  The Veteran died in November 2015. At the time of his death, the claims listed on the title page of this decision were pending.  The appellant filed an Application for Dependency, Indemnity, and Compensation (DIC), Death Pension and Accrued Benefits by Surviving Spouse or Child in December 2015, which is considered a request for substitution as well as a request for accrued benefits.  38 C.F.R. § 3.1010(c)(2) (2016).  The claim has been adjudicated by the AOJ on the basis of substitution in the March 2016 supplemental statement of the case, as is required by 38 C.F.R. § 3.1010(e) (effective October 6, 2014).  As the appellant has standing to file a claim for accrued benefits, the Veteran had a claim pending at the time of death, and the claim for accrued benefits was filed within one year of the Veteran's death, the only issue is whether the Veteran would have prevailed on the claim if he had not died.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1000.

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A.  When adjudicating the accrued benefits claims, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim, as noted.  However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants. 

Thus, it is to the appellants' benefit to have the claim adjudicated as a substitute claimant pursuant to the newly enacted 38 U.S.C.A. § 5121A; therefore, any eligible survivor submitting a claim for accrued benefits will be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in September 2006, December 2007, May 2008, and June 2009.    

The Board points out that, with regard to VA's duty to assist in cases of substitution, VA regulations recognizes that "rights that may have applied to the claimant prior to his death but which cannot practically apply to a substitute, such as the right to a medical examination, are not available to the substitute."  See 38 C.F.R. § 3.1010(f)(3).

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in September 2006, August 2009, June 2010, August 2013 and July 2014.  

Prior to the Veteran's death, and in compliance with the January 2015 Board remand, the RO was instructed to provide the Veteran with another VA examination to evaluate his diabetes mellitus.  However, the Veteran died before such examination could be scheduled.  Nevertheless, the Board, as discussed in detail below, finds that VA treatment records since his last VA examination in August 2013 do not demonstrate a worsening of his diabetes mellitus, type II, such that an addendum VA opinion would be appropriate.  See 38 U.S.C.A. § 5103A(d); Cf. DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (applying to claims under Chapter 13, not Chapter 11, and providing for a different standard when 38 U.S.C.A. § 5103A(a), and not (d), applies in Dependency and Indemnity Compensation claims).  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claims.

III. Higher Evaluation

A. Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

B. Diabetes Mellitus, Type II

The appellant is seeking a higher than 20 percent evaluation for the Veteran's diabetes mellitus, type II, with diabetic retinopathy.  Specifically, the Veteran stated that his diabetes mellitus, type II, warranted the higher evaluation, because he took more than one daily injection of insulin, had a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions.  He contended that he had learned to correct his hypoglycemic reactions, so they did not require the minimum three hospitalizations per year or weekly visits to the diabetic care provider.  However, the Veteran believed that they were severe enough to demand hospital care, but he had assistance with his diabetic care from his daughter, a registered nurse.  See June 2012 statement.  

The Veteran's diabetes mellitus, type II, has been currently evaluated as 20 percent disabling, effective May 8, 2001, under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Note 2 to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  The Veteran has a noncompensable evaluation for diabetic retinopathy, which has been incorporated into the Veteran's current 20 percent evaluation for diabetes mellitus, type II.  The question of whether the Veteran is entitled to a separate compensable evaluation for diabetic retinopathy is discussed further below. 

The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities, "applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In addition, a 40 percent rating under Diagnostic Code 7913 requires medical evidence that strenuous occupational and recreational activities have been restricted by the diabetes.  Camacho, 21 Vet. App. at 363-365.

At a September 2006 VA examination, the examiner noted that the Veteran followed an American Diabetes Association diet, had lost 15 pounds in the past month, and had not been hospitalized for ketoacidosis or hypoglycemic reaction.  Visits to his diabetic care provider occurred every three months.  The examiner diagnosed the Veteran with long standing diabetes mellitus, type II.  

VA treatment records from November 2006 to November 2008 document that the Veteran was generally successful at losing weight and remaining compliant with his diabetes diet.  No episodes of hypoglycemia were reported.  Due to his obesity, the Veteran's VA primary care physician encouraged him to perform any physical activity that he could do.  See November 2006, January 2007, January 2008, August 2008, and November 2008 VA Primary Care Physician Outpatient Notes.  

In June 2010, the Veteran underwent a VA examination.  The Veteran reported that he had one visit to the emergency room in the past one to two years for hypoglycemic episodes.  He was given glucose intravenously and then discharged home after being observed for eight to nine hours.  The examiner noted that the Veteran had low sugars two times a week and did not require further medical evaluation.  Current treatments for his diabetes included a diabetic diet, oral medication, and insulin injections.  Visits for diabetic medical care occurred every three months.  Noting that the Veteran's activities were restricted to prevent hypoglycemia and that he was restricted in his ability to perform strenuous activities, the examiner wrote that the Veteran had poor exercise tolerance due to shortness of breath, chest pain, and a right foot condition.  He did light indoor chores.  The Veteran's weight was currently stable.  The examiner continued the Veteran's diagnosis for diabetes mellitus, type II.  

VA treatment records from December 2011 to December 2012 document the Veteran's continued treatment for diabetes.  He was dieting and getting as much exercise as possible.  His blood sugars were well controlled.  See December 2011, March 2012, September 2012, and December 2012 VA Primary Care Outpatient Notes, Virtual VA, 8/9/2013, pg. 25, 41, and 66.

In August 2013, the Veteran was afforded another VA examination.  The examiner noted that the Veteran was prescribed insulin more than one injection per day.  No regulation of activities was required as part of the medical management of diabetes mellitus.  Visits to the Veteran's diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions occurred less than 2 times per month.  In the past 12 months, there were no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions.  No progressive unintentional weight loss or loss of strength attributable to diabetes mellitus was found.  The Veteran's diabetes mellitus did not impact his ability to work.  

A March 2014 Diabetology Note reflects that the Veteran's current diabetes therapy was diet, oral agent, and insulin. 

VA treatment records from August 2014 to August 2015 document that the Veteran had increased his insulin injections, because he was experiencing high blood sugar levels.  No other complaints were reported.  See August 2014, February 2015, and August 2015 VA Primary Care Outpatient Notes, Virtual VA, 3/17/2016, pg. 5 and 42.  

Based on a careful review of the subjective and clinical evidence, the Board finds that throughout the relevant appeal period, the Veteran's diabetes mellitus does not warrant a higher 40 percent evaluation.  The Veteran requires a restricted diet, an oral hypoglycemic agent, and insulin, but does not require regulation of activities.  The Board acknowledges that in the June 2010 VA examination report, the examiner noted that the Veteran was restricted in his ability to perform strenuous activities and that his activities were restricted to prevent hypoglycemia.  However, the examiner also commented that the Veteran had poor exercise due to shortness of breath, chest pain, and a right foot condition.  The examiner did not identify the Veteran's diabetes as the reason why the Veteran's activities were restricted.  Rather, the examiner, by specifically listing these conditions and not his diabetes, confirmed that any regulation of activities was not related to the management of his diabetes.  This finding is also substantiated by the Veteran's VA treatment records during this appeal period and his August 2013 VA examination which do not support any finding that the Veteran's activities were regulated to manage his diabetes.  Despite the Veteran's assertions that his diabetes mellitus, type II, did require regulation of his activities due to his hypoglycemic episodes, the clinical evidence does not show that such regulation was a part of the management of his diabetes.  Instead, the evidence shows that the Veteran's other medical conditions caused him to restrict his activities and the Veteran's VA physicians encouraged him to perform any exercise that he could do to manage his diabetes.  Therefore, the Board finds that there is no basis under the rating criteria upon which to award the Veteran a higher evaluation.  Accordingly, the Veteran's diabetes mellitus, type II is no more than 20 percent disabling throughout the entire appeal period.  

In summary, throughout the appeal period, the appellant warrants a 20 percent evaluation, but no higher, for the Veteran's diabetes mellitus, type II, for substitution or accrued benefits purposes.  

C. Separate Compensable Evaluation for Diabetic Retinopathy

The Board has also considered whether the appellant is entitled to a separate compensable evaluation for the Veteran's diabetic retinopathy.  

Initially, the Board notes that VA's schedule for rating eye disabilities were revised effective December 10, 2008.  See 73 Fed. Reg. 66, 543 (November 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2016).  However, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's service connection claim for diabetic retinopathy was received on May 26, 2009, which was subsequently evaluated with a noncompensable rating as part of the Veteran's diabetes mellitus, type II, in an October 2011 rating decision, the revised criteria applies here.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).

Under 38 C.F.R. § 4.79, Diagnostic Code 6006, retinopathy is evaluated on the basis of either visual impairment due to the particular condition or incapacitating episodes, whichever results in a higher rating.  38 C.F.R. § 4.79, Diagnostic Code 6006 (2016).  

A 10 percent rating is warranted for diseases of the eye with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent rating is warranted with the incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009 (2016).

For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009 Note.

Impairment of visual acuity is determined based on the corrected distance vision and/or impairment of visual fields.  38 C.F.R. §§ 4.76, 4.77 (2016).  A noncompensable rating is assigned when vision is 20/40 or better in both eyes.  38 C.F.R. § 4.79.  

Regarding visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, concentric contraction of visual field with the remaining field of 60 degrees at most, or unilateral scotoma.  38 C.F.R. § 4.79.

Such regulations also provide evaluations for impaired eye muscle function based on diplopia.  38 C.F.R. § 4.78(b) (2016).

A February 2008 VA Optometry Consult Note reflects that the Veteran reported that, starting two months ago, he had clearer vision when he pulled his glasses further away from his face.  Except for the holiday season, the Veteran said his blood glucose level was in good control.  An objective evaluation showed that the Veteran's corrected visual acuity was 20/30+2 in his right eye and 20/40- in his left eye.  The Veteran was diagnosed with mild diabetic retinopathy in the right eye.  

In August 2009, the Veteran underwent a VA examination.  No eye symptoms were reported bilaterally.  The examiner found no incapacitating episodes due to eye disease.  Corrected visual acuity was 20/20 in the right eye and 20/20 in the left eye.  No diplopia was found.  The Veteran was diagnosed with diabetes without retinopathy in both eyes and myopia or presbyopia.  There were no significant effects on his usual occupation and no effects on his usual daily activities.  

An April 2010 VA Optometry Note Consult Note documents that the Veteran's corrected visual acuity was 20/20- in the right eye and 20/20- in the left eye.  The Veteran was diagnosed with mild diabetic retinopathy of the right eye and myopia presbyopia bilaterally.

A June 2014 VA Optometry Consult Note documents that the Veteran had decreased vision.  An objective evaluation showed corrected distance visual acuity of 20/70+ in the right eye and 20/50- in the left eye.  The Veteran was diagnosed with diabetes with no retinopathy.  The examiner noted that the Veteran's reduced visual acuity was presumed secondary to his blood sugar or lens swelling.  

In July 2014, the Veteran was afforded another VA examination.  No eye symptoms were noted.  Upon objective evaluation, the examiner found no visual field defect, no diplopia, and no incapacitating episodes attributable to any eye condition in the past 12 months.  His corrected distance visual acuity was 20/40 in the right eye and 20/40 in the left eye.  No impairment of visual acuity was found.  The examiner concluded that the Veteran's visual acuity was better than at his last examination in June 2014, and that his vision might fluctuate day-to-day and even throughout the day as long as his blood sugar remained uncontrolled.  

An April 2015 VA Optometry Note reflects that the Veteran reported worsening vision in his right eye since his last visit.  He described his vision as being "out of focus" when trying to read.  He stated his blood sugar level was stable.  An objective evaluation revealed his corrected visual acuity was 20/60- in the right eye and 20/25-2 in the left eye.  See Virtual VA, 3/17/2016, pg. 34.  

Based on a careful review of the subjective and clinical evidence, the Board finds that from May 26, 2009 to June 19, 2014, the Veteran's diabetic retinopathy does not warrant a separate compensable evaluation.  The evidence demonstrates that the Veteran's visual acuity was no worse than 20/30 in the right eye and 20/40 in the left eye, and he had no incapacitating episodes due to his diabetic retinopathy.  There was no visual field defect and no diplopia.  Accordingly, there is no basis under the rating criteria to award a separate compensable evaluation for diabetic retinopathy.

However, from June 20, 2014, resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that the Veteran's diabetic retinopathy warrants a compensable evaluation.  During this appeal period, the clinical findings of a June 2014 VA Optometry Consult Note show that the Veteran's visual acuity had worsened in the right eye to 20/70 and in the left eye to 20/50.  The Board notes that the VA treating physician found that his decreased visual acuity might be attributed to his blood sugar or lens swelling.  One month later, at his July 2014 VA examination, the Veteran's visual acuity had improved, and the examiner concluded that the Veteran's visual acuity could fluctuate with his uncontrolled blood sugar levels.  However, at his April 2015 VA clinic visit, the Veteran's blood sugar level was stable and his right eye visual acuity was 20/60.  His left eye visual acuity was 20/25.  This finding suggests that the Veteran's diabetic retinopathy had worsened despite his controlled blood sugar levels.  The clinical findings of the June 2014 clinic visit document the earliest record of the Veteran's decline in visual acuity and worst vision for both eyes.  

Applying the June 2014 findings to the rating criteria for impairment of central visual acuity, the Veteran's visual acuity with vision in one eye (right eye) correctable to 20/70 and vision in the other eye (left eye) correctable to 20/50 results in a 20 percent evaluation.  The Board took into consideration that at his April 2015 VA clinic visit, the Veteran reported worsening vision in his right eye and stable blood sugar levels, and the objective findings showed decreased visual acuity in his right eye.  Accordingly, the Board determined that the June 2014 decline in visual acuity was indicative that the Veteran's diabetic retinopathy had generally worsened during this appeal period, and thus warranted a compensable evaluation.  However, a higher 30 percent evaluation is not warranted, because at no time during this appeal period did the Veteran's left eye manifest corrected visual acuity to 20/70 or worse, or did the Veteran's right eye manifest corrected visual acuity to 20/100 or worse.  Therefore, the Veteran's diabetic retinopathy warrants a 20 percent evaluation, but no higher, from June 20, 2014.  

In summary, from May 26, 2009 to June 19, 2014, the appellant is not entitled to a compensable evaluation for the Veteran's diabetic retinopathy.  From June 20, 2014, the appellant is entitled to a 20 percent evaluation, but no higher, for the Veteran's diabetic retinopathy, for substitution or accrued benefits purposes.  

D. Extraschedular Consideration

The Board has considered whether the Veteran's diabetes mellitus, type II, and diabetic retinopathy present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected diabetes mellitus, type II, requires oral medication, insulin and a restricted diet.  The Veteran's service-connected diabetic retinopathy manifests symptoms of decreased visual acuity.  These symptoms and their resulting effects are fully contemplated by the rating schedule and provide for higher evaluations for more severe symptoms.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, contemplated in the rating schedule as evidence that his disability was outside the governing norm.  See 38 C.F.R. § 3.321(b)(1).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the appellant has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with diabetic retinopathy, for substitution or accrued benefits purposes, is denied.

From May 26, 2009 to June 19, 2014, entitlement to a separate compensable evaluation for diabetic retinopathy, for substitution or accrued benefits purposes, is denied.  

From June 20, 2014, a separate 20 percent evaluation, but no higher, for diabetic retinopathy, for substitution or accrued benefits purposes, is granted, subject to the laws and regulations governing the payment of monetary benefits. 



REMAND

The appellant is seeking a TDIU, for substitution or accrued benefits purposes.  Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the appellant is afforded every possible consideration.

Prior to his death, the Veteran had completed a July 2008 VA Form 21-8940 in which he identified three of his current and former employers.  He was still working part-time for two of those employers, but maintained that he did not earn sufficient funds to support himself.  See July 2008 statement.  Essentially, the Veteran asserted that his employment was only marginal.  See 38 C.F.R. §4.16(a) (marginal employment shall not be considered substantially gainful employment).  

In compliance with the duty to assist in the development of the Veteran's TDIU claim, the RO sent an initial letter in February 2009 to each of the Veteran's identified three employers requesting completion of VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability).  One employer, Shelby County Board of Education, responded to the initial letter.  The record does not include a response from the other two employers, Eagle Security or Exit Reality Home and Business, and there is no indication that the RO sent a follow-up request.  Under 38 C.F.R. § 3.159(c)(1), a follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  In this case, the record does not show that a follow-up request would not yield any information.  Therefore, to comply with its duty to assist, on remand, the AOJ should send another letter to Eagle Security and Exit Reality Home and Business requesting that they complete VA Form 21-4192.  

Additional development is also required for the appellant's TDIU claim in the form of a VA opinion.  The Veteran asserted that his diabetes mellitus, type II, and the complications thereof, prevented him from securing or following substantially gainful employment.  His service-connected complications due to diabetes mellitus, type II, include chronic congestive heart failure, coronary artery disease, diabetic retinopathy, peripheral neuropathy of the bilateral upper and lower extremities, hypertension, and erectile dysfunction.  On remand, an opinion on the degree of functional impairment that each disability had on the Veteran's ability to work is required.  However, as the Veteran is in receipt of a 100 percent combined schedular evaluation from February 27, 2012 to the present, and thus a TDIU for that period is moot, to the extent possible, the examiner should limit his opinion on the Veteran's degree of functional impairment of his service-connected disabilities to the relevant appeal period from July 10, 2006 to February 26, 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Send follow-up letters to the outstanding employers identified in the July 2008 VA Form 21-8940, Eagle Security and Exit Reality Home and Business, who did not respond to the initial letters sent in February 2009.

2.  After the above has been completed, to the extent possible, obtain a VA opinion from an appropriately qualified examiner.  

The VA examiner should provide an opinion on the degree of functional impairment, if any, that the Veteran's service-connected disabilities, to include diabetes mellitus, type II, chronic congestive heart failure, coronary artery disease, diabetic retinopathy, peripheral neuropathy of the bilateral upper and lower extremities, hypertension, erectile dysfunction, and posttraumatic stress disorder, had in an occupational setting.  The examiner should focus his or her opinion, to the extent possible, on the period from July 10, 2006 to February 26, 2012.  

Provide the Veteran's claims file, including a copy of this REMAND, to the examiner for review.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, readjudicate the TDIU claim for the period from July 10, 2006 to February 26, 2012, for substitution or accrued benefits purposes.  If the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, the AOJ MUST consider whether referral of the appellant's TDIU claim to the Director of Compensation Service for extraschedular consideration is appropriate.  38 C.F.R. § 4.16(b) (2016).  If the benefits sought on appeal remain denied, the appellant should be provided with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


